Citation Nr: 1219370	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-32 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for diabetes mellitus.  

2.  Entitlement to an increase in a 20 percent rating for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an increase in a 20 percent rating for peripheral neuropathy of the left lower extremity.  

4.  Entitlement to an increase in a 10 percent rating for peripheral neuropathy of the right upper extremity.  

5.  Entitlement to an increase in a 10 percent rating for peripheral neuropathy of the left upper extremity.  

6.  Entitlement to a compensable rating for erectile dysfunction.  

7.  Entitlement to a compensable rating for bilateral diabetic retinopathy of the eyes.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to January 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 RO rating decision that denied an increase in a 20 percent rating for diabetes mellitus.  By this decision, the RO also increased the rating for the Veteran's service-connected peripheral neuropathy of the right lower extremity from noncompensable to 20 percent, effective May 9, 2008, and increased the rating for the Veteran's service-connected peripheral neuropathy of the left lower extremity from noncompensable to 20 percent, effective May 9, 2008.  Further, the RO granted a separate 10 percent rating for peripheral neuropathy of the right upper extremity; granted a separate 10 percent rating for peripheral neuropathy of the left upper extremity; granted a separate noncompensable rating for erectile dysfunction; and granted a separate noncompensable rating for bilateral diabetic retinopathy of the eyes, all effective May 9, 2008.  

An August 2009 RO rating decision found that there was clear and unmistakable error in the December 2008 RO decision as to the effective date of May 9, 2008, for the 20 percent rating for peripheral neuropathy of the right lower extremity; the 20 percent rating for peripheral neuropathy of the left lower extremity; the 10 percent rating for peripheral neuropathy of the right upper extremity; the 10 percent rating for peripheral neuropathy of the left upper extremity; the noncompensable rating for erectile dysfunction; and for the noncompensable rating for bilateral diabetic retinopathy of the eyes.  The RO assigned an earlier effective date of April 25, 2008, for all such respective disabilities.  

In March 2011, the Board determined that the issue of entitlement to a TDIU rating was raised during the Veteran's previously appealed increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also remanded the issue of entitlement to an increase in a 20 percent rating for diabetes mellitus, for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and [is/are] REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is manifested by the need for insulin, a restricted diet and regulation of activities.  

2.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by no more than moderate incomplete paralysis of the sciatic nerve.  

3.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by no more than moderate incomplete paralysis of the sciatic nerve.  

4.  The Veteran's peripheral neuropathy of the right upper extremity involves his major upper extremity and is manifested by no more than mild incomplete paralysis of the median nerve.  

5.  The Veteran's peripheral neuropathy of the left upper extremity involves his minor upper extremity and is manifested by no more than mild incomplete paralysis of the median nerve.  

6.  The Veteran's erectile dysfunction is manifested by difficulty in achieving erections, but without any deformity.  

7.  The Veteran's bilateral diabetic retinopathy of the eyes is not manifested by active pathology, impairment of central visual acuity or field loss, pain, rest-requirements, or episodic incapacity.  His visual acuity with correction was 20/20 with distance vision, and 20/30 with near vision, bilaterally, on last examination.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for diabetes mellitus with erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2011).  

2.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  

3.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  

4.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).  

5.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).  

6.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2011).  

7.  The criteria for a compensable rating for bilateral diabetic retinopathy of the eyes have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 4.75, 4.76, 4.83, 4.84a, Diagnostic Code 6006, 6079 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a May 2008 and July 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for an increased ratings, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  The May 2008 and June 2008 letters, as well as a February 2009 letter, also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in February 2012.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service personnel and treatment records; post-service private and VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes the following:  his contentions; service personnel and treatment records; post-service private and VA treatment records; and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  

I.  Diabetes Mellitus

Pursuant to Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119.  

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

The Board notes that the Veteran's diabetes mellitus is rated as 20 percent disabling under diagnostic code 7319.  

The Veteran's diabetic complications have been separately rated.  These include a 20 percent rating for peripheral neuropathy of the right lower extremity; a 20 percent rating for peripheral neuropathy of the left lower extremity; a 10 percent rating for peripheral neuropathy of the right upper extremity; a 10 percent rating for peripheral neuropathy of the left upper extremity; a 0 percent rating for erectile dysfunction; and a 0 percent rating for bilateral diabetic retinopathy of the eyes.  As the Veteran currently receives separate ratings for his diabetic complications, the symptoms related to those disabilities cannot be considered in evaluating his level of disability due to diabetes mellitus.  38 C.F.R. § 4.14 (2011) (the evaluation of the same manifestation under different diagnoses are to be avoided).  Therefore, the Board will address the above diabetic complications separately.  

VA treatment records dated from June 2007 to September 2008 show treatment for disorders including diabetes mellitus.  

A September 2008 VA diabetes mellitus examination report notes that the Veteran reported that his insulin had been increased since his last VA examination in 2005.  He stated that his morning, fasting, blood sugars were in the 100s and that he had been compliant with his diet.  The Veteran indicated that he took insulin in the morning and at nighttime.  The examiner reported that the Veteran had not been hospitalized or undergone surgery associated with his diabetes, and that he had no history of pancreatic trauma or a pancreatic neoplasm.  The examiner stated that the Veteran had no episodes of hypoglycemic reactions or ketoacidosis.  The examiner reported that the Veteran had been instructed to follow a restricted or special diet and that he had not been restricted in his ability to perform strenuous activities.  The examiner reported that there were no symptoms of diabetic related peripheral vascular disease in the Veteran's lower extremities and that the Veteran had no cardiac symptoms related his diabetes.  It was noted that the Veteran reported that he was diagnosed with hypertension approximately four years earlier.  

The examiner indicated that the Veteran did have visual symptoms related to his diabetes.  The examiner reported that there were no neurovascular symptoms related to the Veteran's diabetes.  The examiner stated that the Veteran did have symptoms of diabetic related peripheral neuropathy, including paresthesias and pain, in his right and left upper and lower extremities.  It was noted that there were no symptoms of diabetic nephropathy, no diabetic skin symptoms, and no gastrointestinal symptoms related to diabetes.  The examiner indicated that the Veteran had erectile dysfunction related to diabetes and that the contributing cause of the erectile dysfunction was diabetic neuropathy.  

The examiner reported that the Veteran's pulse was 80 and that his blood pressure readings were 122/72, 118/68, and 116/76.  The examiner stated that the Veteran weighed 190 pounds and that he had lost 20 percent of his weight compared to the baseline.  The examiner reported, as to the Veteran's cardiovascular evaluation, that the jugular venous distention was absent and that the point of maximal impulse was the 4th intercostal space.  It was noted that heart sounds were present at S1 and S2, that the Veteran's heart rhythm was regular, and that there were no murmurs, carotid bruits, click, or pericardial rubs.  The examiner indicated that there was no abdominal pulsation or mass and that there were no diabetic skin abnormalities.  

The diagnosis was type II diabetes mellitus.  The examiner reported that the Veteran had been unemployed since August 2008.  It was noted that the Veteran reported that he was unable to return to work due to his recent coronary artery bypass graft.  The Veteran maintained that he could not perform his duties any more due to fatigue and malaise.  The examiner reported that the Veteran did not have kidney disease and that his cardiovascular disease and hypertension were not a complication of diabetes mellitus.  The examiner remarked that diabetes did not cause hypertension and that coronary artery disease was also not from the Veteran's diabetes, but from his family history and hyperlipidemia.  The examiner maintained that the Veteran's bilaterally upper and lower extremity peripheral neuropathy was a complication of the Veteran's diabetes mellitus, as was his erectile dysfunction.  The examiner indicated that the effect of the Veteran's diabetes mellitus on his usual daily activities ranged from none to moderate.  

Private and VA treatment records dated from October 2008 to December 2010 refer to treatment for numerous disorders including diabetes mellitus.  

For example, a February 2010 report from H. D. Wassel, M.D., indicates that while serving on active duty in Vietnam, the Veteran was exposed to Agent Orange and that he developed "type 1" diabetes as a result of that exposure.  Dr. Wassel stated that as a result of the Veteran's diabetes, he developed complications including cardiac and neurological complications.  It was noted that the Veteran developed coronary artery disease that required five-vessel bypass surgery.  Dr Wassel indicated that the because of the Veteran's diabetes, he developed complications in his neurological system consisting of autonomic nervous dysfunction resulting in erectile dysfunction.  Dr. Wassel reported that the Veteran also had complications involving peripheral neuropathy with resultant symptoms of numbness and tingling in the hands and feet.  It was noted that the Veteran had developed restless leg syndrome, and that he had headaches, sleep apnea, and sleep disturbances because of polynocturia and urgency.  Dr. Wassel maintained that the Veteran had dyspnea, shortness of breath, and pedal edema secondary to coronary artery disease and congestive failure.  Dr. Wassel stated that the Veteran had difficulty driving due to loss of perception due to his diabetes, and that he had severe fire-like burning pain down both of his legs resulting from peripheral diabetic neuropathy.  

Dr. Wassel indicated that because of the Veteran's diabetes, his activities were restricted.  Dr. Wassel reported that the Veteran required monthly care by a medical provider to regulate his insulin.  As to an impression, Dr. Wassel stated that the Veteran required daily insulin, a highly restricted diet, and that he required strict regulation of his activities.  It was noted that the Veteran had to see his physician monthly.  Dr. Wassel reported that the Veteran had erectile dysfunction secondary to his diabetes mellitus.  Dr. Wassel also indicated that the Veteran's present heart condition was a secondary condition which, as likely as not, was secondary to his diabetes.  Dr. Wassel commented that it was his professional opinion that other conditions, such as the Veteran's peripheral neuropathy and autonomic neuropathy, should be separate from the Veteran's service-connected diabetes.  Dr. Wassel indicated that he believed the Veteran was totally unable to perform gainful employment due to his disabilities, age, and education level.  

The most recent May 2011 VA diabetes mellitus examination report notes that the Veteran reported that his diabetes mellitus required insulin more than once daily.  The examiner indicated that the Veteran had no history of diabetes related hospitalization or surgery, and no history of pancreatic trauma or a diabetes related neoplasm.  As to the Veteran's cardiac history, the examiner reported that the Veteran had no history of myocardial infarction; rheumatic fever; a heart rhythm disturbance; valvular heart disease, including the prosthetic valve; congestive heart failure; other heart disease; angina; or syncope.  It was noted that the Veteran had a positive history of hypertension; hypertensive heart disease; dizziness; fatigue; and dyspnea.  The examiner reported that the Veteran was on continuous medication for control of his hypertension and for his heart disease.  As to the Veteran's pulmonary history, the examiner reported that the Veteran had no history of a productive cough; wheezing; non-anginal chest pain; hemoptysis; fever; or anorexia.  The examiner stated that the Veteran had a positive history of a non-productive cough; dyspnea; and night sweats.  

The examiner indicated that the Veteran did not have episodes of hypoglycemic reactions or Ketoacidosis.  The examiner stated that the Veteran was instructed to follow a special diet and that he was not restricted in his ability to perform strenuous activities.  The examiner maintained that the Veteran denied symptoms of visual disorders; neurovascular disorders; diabetic nephropathy; skin disorders; gastrointestinal disorders; and other diabetic complications.  The examiner indicated that the Veteran did have peripheral neuropathic symptoms including paresthesias, loss of sensation, and pain, in his bilateral hands and feet.  It was noted that the Veteran's genitourinary symptoms included erectile dysfunction due to diabetic neuropathy.  

The examiner reported that the Veteran's pulse was 60 and that his blood pressure readings were 130/77, 130/75, and 130/75.  The examiner stated that the Veteran's weight was 232 pounds and that it had not changed.  The examiner indicated that there was no evidence of congestive heart failure or pulmonary hypertension and that the Veteran's heart sounds were present at S1 and S2.  It was noted that there were no extra heart sounds and that the Veteran's heart rhythm was regular.  The examiner reported that the point of maximal impulse was the fourth intercostals space, midcostal line, and that there was no evidence of abnormal breath sounds.  

The diagnoses were type 2 diabetes; coronary artery disease; hypertension; diabetic retinopathy; peripheral neuropathy; and erectile dysfunction.  It was noted that no kidney disease was shown.  The examiner reported that the potential diabetic complications found were visual impairment; cardiovascular disease; neurologic disease, and other diabetic conditions.  The examiner reported that the Veteran had retinopathy, peripheral neuropathy, and erectile dysfunction, which were all complications of his diabetes.  The examiner stated that the Veteran's coronary artery disease and hypertension were not complications of his diabetes.  The examiner indicated that the Veteran was not currently employed and that he retired in 2008.  It was noted that the Veteran retired because of a coronary artery bypass graph, times five, and his diabetes.  The examiner indicated that the effect of the Veteran's diabetes mellitus on his usual daily activities ranged from none to moderate.  

The examiner commented that it was less likely as not (less than 50/50 probability) that the Veteran's type II diabetes rendered him unable to secure a gainful occupation.  The examiner stated that it was her opinion that the Veteran was able to perform a job that would not interfere with his necessary treatment for his diabetes.  The examiner remarked that the Veteran's type II diabetes did not preclude him from gainful employment and that the Veteran would be able to perform a job that was sedentary and which involved sitting most of the time, but might also involve walking or standing for brief periods of time.  

A February 2012 statement from a VA physician reflects that she had been caring for the Veteran since October 2010.  The physician states that her statement was in support of the Veteran's unemployability due to the severity of his diabetes and his complications related to his diabetes.  The physician reported that the Veteran had been diagnosed with diabetes mellitus, type II (insulin requiring).  The physician stated that the Veteran was required to follow a restricted diet and to regulate his activities due to complications from coronary artery disease, which required a coronary artery bypass graft in August 2008.  The physician indicated that the Veteran was on a mixed insulin product when he came under her care and that it was not working well, so the Veteran was switched to Glargine which was beginning to bring his disease under better control.  It was noted that, historically, the Veteran's diabetes had been uncontrolled.  The physician reported that since the Veteran's coronary artery bypass graft event in 2008, it had been recommended that his stress level and physical activity be curtailed, and that he should avoid strenuous activities that would increase his blood sugar.  It was noted that the Veteran was currently dealing with a non-healing ankle fracture and an infected sebaceous cyst, the latter of which, would require wide surgical resection the following week.  The physician reported that the Veteran also had an aneurysm which was being closely monitored.  The physician indicated that the Veteran was learning to cope better with his stress, weight management, and sugar regulation.  

Upon consideration of the evidence of record, the Board finds that the evidence as a whole shows that the Veteran's diabetes mellitus is indicative of the need for insulin, a restricted diet, and regulation of activities, and thus the criteria for a 40 percent rating are met under Diagnostic Code 7913.  See 38 C.F.R § 4.7.  The Board notes that September 2008 and the May 2008 VA diabetes mellitus examination reports, respectively, both state that the Veteran had no episodes of hypoglycemic reactions and ketoacidosis, that he had been instructed to follow a restricted or special diet, and that he had not been restricted in his ability to perform strenuous activities.  The Board observes, however, that a February 2010 report from Dr. Wassel specifically stated that because of the Veteran's diabetes, his activities were restricted.  Dr. Wassel reported that the Veteran required daily insulin, a highly restricted diet, and that he was required to have strict regulation of his activities.  Additionally, the Board notes that in a February 2010 statement, a VA physician indicated that the Veteran's diabetes mellitus required insulin and that he was required to follow a restricted diet and to regulate his activities.  The VA physician also noted that since the Veteran's coronary artery bypass graft in 2008, it had been recommended that his stress level and physical activity be curtailed, and that he should avoid strenuous activities that would increase his blood sugar.  Thus, the medical evidence reflects that the Veteran requires insulin, a restricted diet and must, at a minimum, avoid strenuous activities, which shows that he must regulate his activities.  Therefore, the Board finds that the evidence shows that the Veteran's diabetes mellitus requires insulin, a restrictive diet, and regulation of activities as required for a 40 percent rating under Diagnostic Code 7913.  

The evidence fails to indicate that the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, as required for a 60 percent rating under Diagnostic Code 7913.  There is no recent evidence of record indicating that the Veteran requires one or two hospitalizations per year or twice a month visits to a diabetic care provider solely for his diabetes mellitus.  None of the examination reports or treatment records above indicates such symptomatology.  Thus, although the evidence indicates that the Veteran does receive frequent treatment for diabetes mellitus, there is simply no evidence that he requires twice a month visits or hospitalization for treatment of his service-connected diabetes mellitus.  

For the reasons set forth above, a 40 percent rating for the Veteran's service-connected diabetes mellitus is warranted.  However, the preponderance of the evidence is against a finding that a rating in excess of 40 percent is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

II.  Peripheral Neuropathy of the Right and Left Lower Extremities

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Note:  Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  

The RO has rated the Veteran's peripheral neuropathy of the right lower extremity and peripheral neuropathy of left lower extremity under Diagnostic Code 8521 for paralysis of the external popliteal nerve (common paroneal).  The Board observes, however, that a more appropriate diagnostic code for rating the Veteran's peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity is Diagnostic Code 8520.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.  Those disabilities are rated using the same criteria.  

VA treatment records dated from June 2007 to September 2008 show treatment for disorders including diabetes mellitus.  

A September 2008 VA diabetes mellitus examination report notes, as to an evaluation of the Veteran's right and left extremities, that the temperature and color of both lower extremities were normal.  The examiner reported that there were no trophic changes or ulcers on the right and left lower extremities and that the dorsalis pedis pulses and the posterior tibial pulses were normal, respectively.  The examiner indicated that there was no motor loss on the right or left side.  The examiner stated that there was sensory loss.  It was noted that the Veteran had decreased sensation from 2 cm above the right and left knees and into the right and left feet.  As to deep tendon reflexes, the examiner reported that the right-sided and left-sided patellar reflexes and Achilles reflexes, were all 1+.  The diagnoses included bilateral lower extremity peripheral neuropathy.  

A September 2008 VA neurological examination report reflects that the Veteran indicated that he had suffered from symptoms of peripheral neuropathy since 2005.  The Veteran stated that his symptoms regarding his peripheral neuropathy of the right and left lower extremities had increased, with increased symptoms at night.  The examiner reported that there was no history of hospitalization or surgery and no history of trauma to any nerves.  It was noted that the Veteran's symptoms involved paresthesias and pain.  The examiner reported that the Veteran's described a dull burning pain.  

The examiner reported that, as to the Veteran's right and left lower extremities, vibration was absent.  The examiner stated that the location of the abnormalities was in the Veteran's ankles, and that all cutaneous nerves were affected, from 2 cm above the knees and into the feet.  The examiner maintained that the Veteran had absent light touch sensation from 2 cm above the right knee and the left knee, and into the right and left feet.  It was noted that right and left knee reflexes were 1+; left and right ankle reflexes were 1+, and that right and left plantar (Babinski) reflexes were normal.  The examiner stated that there was no muscle atrophy; no abnormal muscle tone or bulk; and no tremors, ticks or other abnormal movement in the Veteran's right and left lower extremities.  The examiner reported that the function of the joints of the Veteran's lower extremities was not affected by his nerve disorder.  It was noted that the Veteran's gait and balance were normal.  

The diagnoses included bilateral lower extremity peripheral neuropathy secondary to type II diabetes mellitus.  The examiner reported that paralysis was absent and that neuritis and neuralgia were both present in the Veteran's right and left lower extremities.  The examiner indicated that the Veteran was not employed and that his usual occupation was being self-employed at a knife sharpening company.  It was noted that the Veteran reported that he had been unable to return to work due to his recent coronary artery bypass graft and that he felt he could not perform due to fatigue and malaise.  The examiner reported that the effects of the Veteran's peripheral neuropathy of the right and left lower extremities on his daily activities ranged from none to moderate.  

Private and VA treatment records dated from October 2008 to December 2010 refer to treatment for numerous disorders.  

For example, a February 2010 report from Dr. Wassel indicates that that because of the Veteran's diabetes mellitus, he had complications involving peripheral neuropathy with resultant symptoms of numbness and tingling in his feet.  Dr. Wassel reported that the Veteran had severe fire-like burning pain down both of his legs resulting from (bilateral) peripheral diabetic neuropathy.  Dr Wassel reported, as to a neurological examination, that the Veteran's vibratory sense was impaired and that his sensation to pin prick was decreased in his lower extremities, which was consistent with polyneuropathy.  It was noted that deep tendon reflexes in the lower extremities were hypoactive.  Dr. Wassel related that, as to the Veteran's right and left lower extremities, hip flexors were Grade IV, knee flexors and extensors were Grade IV, and dorsiflexion, bilaterally, was Grade IV.  

The most recent May 2011 VA diabetes mellitus examination report indicates that the Veteran reported that he had paresthesias, loss of sensation, and pain, in his bilateral feet.  As to the extremity examination, the examiner reported that the temperature and color of the Veteran's right and left lower extremities were normal.  The examiner indicated that there were no trophic changes and that the dorsalis pedis and posterior tibial pulses, respectively were decreased.  The examiner stated that knee jerk, ankle jerk, and plantar reflexes, were all 1+ in the Veteran's right and left lower extremities.  The examiner reported that the location of the nerves affected was in the plantar aspect of both lower extremities.  The examiner stated that vibration was absent, bilaterally, and that pin prick and light touch were decreased, bilaterally.  It was noted that there were no dysthesias.  The examiner indicated that the Veteran had decreased sensation from 2 cm above the right and left knees and into both feet.  

The examiner reported, as to the motor examination, that strength was 5/5, bilaterally, with hip flexion and extension, knee flexion and extension, ankle dorsiflexion and planter flexion, and great toe extension.  The examiner reported that there was no muscle atrophy and that the Veteran's muscle tone was normal.  The diagnoses included peripheral neuropathy.  The examiner indicated that the Veteran was not currently employed and that he retired in 2008.  It was noted that the Veteran retired because of a coronary artery bypass graph, times five, and his diabetes.  

The May 2011 VA neurological examination report shows that the Veteran reported that his peripheral neuropathy began in 2005.  He indicated that he had numbness and a burning sensation in his right and left feet.  The examiner reported essentially the same information as to the May 2011 VA diabetes mellitus examination.  The diagnosis was peripheral neuropathy.  The examiner commented that it was less likely as not that the Veteran's peripheral neuropathy would render him unable to secure or follow a substantially gainful occupation.  The examiner indicated that the Veteran was able to perform sedentary work exerting mild to moderate force occasionally, or a negligible amount of force frequently, to lift, carry, push, pull, or otherwise move objects.  The examiner stated that sedentary work involved sitting most of the time, but might involve walking or standing for brief periods of time.  

The Board notes that the medical evidence as a whole demonstrates that the Veteran's service-connected peripheral neuropathy of the right lower extremity and his peripheral neuropathy of the left lower extremity are no more than 20 percent disabling, respectively, under Diagnostic Code 8520.  The evidence of record supports a conclusion that the Veteran has diabetic neuropathy in both the right and left lower extremities, which results in pain and decreased sensation.  There is no evidence, however, of decreased strength or muscle atrophy.  The Board finds that the evidence fails to indicate that the Veteran has moderately severe incomplete paralysis of the sciatic nerve of the right lower extremity and left lower extremity as required for 40 percent ratings, respectively, under Diagnostic Code 8520.  

The Board has also considered rating the Veteran's service-connected peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity under a different Diagnostic Code, but finds none that may be assigned on the facts of record or which would avail the Veteran of a higher disability rating.  There is no specific objective medical evidence of:  severe incomplete paralysis of the external popliteal nerve (Diagnostic Code 8521); severe complete paralysis of the musculocutanous nerve (Diagnostic Code 8522); complete paralysis of the anterior tibial nerve (Diagnostic Code 8523); severe incomplete paralysis of the internal popliteal nerve (Diagnostic Code 8524); complete paralysis of the posterior tibial nerve (Diagnostic Code 8525); or severe incomplete paralysis of the anterior crural nerve (Diagnostic Code 8526) as required for higher 30 percent ratings for peripheral neuropathy of the right lower extremity and left lower extremity, respectively, under those diagnostic codes.  38 C.F.R. § 4.124a.  Additionally, the Board notes that the RO has rated the Veteran's peripheral neuropathy of the right lower extremity and left lower extremity under Diagnostic Code 8520 as the major involvement for any combined nerve injuries.  38 C.F.R. § 4.124a.  Consequently, the Board points out that separate ratings under each of these Diagnostic Codes would entail compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14 (pertaining to pyramiding).  

As the preponderance of the evidence is against the claim for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity and the claim for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, respectively, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

III.  Peripheral Neuropathy of the Right and Left Upper Extremities

The RO has rated the Veteran's peripheral neuropathy of right and left upper extremities, as 10 percent disabling, respectively under Diagnostic Code 8515, which pertains to paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  The evidence in this case indicates that the Veteran is right handed.  As the Veteran is service-connected for peripheral neuropathy in both upper extremities, for the right arm, the Board will apply the criteria applicable to the major extremity, and for the left arm, the Board will apply the criteria applicable to the minor extremity.  38 C.F.R. § 4.69 (2011).

The criteria for evaluating the severity or impairment of the median nerve is set forth under Diagnostic Codes 8515, 8615, and 8715.  Under Diagnostic Code 8515, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve in the major extremity.  A 40 percent rating requires severe incomplete paralysis of the median nerve in the minor extremity, and a 50 percent rating is warranted for severe incomplete paralysis of the median nerve in the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  Diagnostic Codes 8615 and 8715 address the criteria for evaluating neuritis and neuralgia of the median nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2011).  

VA treatment records dated from June 2007 to September 2008 show treatment for disorders including diabetes mellitus.  

A September 2008 VA diabetes mellitus examination report notes that the Veteran had peripheral neuropathy, with symptoms of paresthesias and pain, in the right upper extremity and the left upper extremity.  The examiner reported that the temperature and color of the Veteran's upper extremities were normal.  The examiner stated that there were no ulcers, no trophic changes, and that the radial pulses were normal in both upper extremities. The examiner maintained that there was decreased sensation from 4 cm below the elbows and into the hands, bilaterally.  It was noted that right and left sided triceps reflexes, biceps reflexes, and brachioradialis reflexes, were all normal.  The examiner indicated that there was no motor loss.  The diagnoses included bilateral upper extremity peripheral neuropathy.  

A September 2008 VA neurological examination report reflects that the Veteran indicated that he had suffered from symptoms of peripheral neuropathy of the right and left upper extremity since 2007.  The Veteran stated that his symptoms regarding his peripheral neuropathy of the right and left upper extremities had increased, with increased symptoms at night.  The examiner reported that there was no history of hospitalization or surgery and no history of trauma to any nerves.  It was noted that the Veteran's symptoms involved paresthesias and pain.  The examiner reported that the Veteran's described a dull burning pain.  

The examiner indicated that, as to the Veteran's right and left upper extremities, vibration was normal.  The examiner reported that there was decreased sensation, with all cutaneous nerves affected, from 4 cm below the elbows and into the hands, bilaterally.  The examiner stated that right and left biceps reflexes, triceps reflexes, and brachioradialis reflexes, were all 1+.  It was noted that no muscle atrophy was present and that there was no abnormal muscle tone or bulk, as well as no tremors, tics, or other abnormal movements.  The examiner reported that the function of the joints of the Veteran's upper extremities was not affected by his nerve disorder.  

The diagnoses included bilateral upper peripheral neuropathy secondary to type II diabetes.  The examiner reported that paralysis was absent and that neuritis and neuralgia were both present in the Veteran's right and left upper extremities.  The examiner indicated that the Veteran was not employed and that his usual occupation was being self-employed at a knife sharpening company.  It was noted that the Veteran reported that he had been unable to return to work due to his recent coronary artery bypass graft and that he felt he could not perform due to fatigue and malaise.  The examiner reported that the effects of the Veteran's peripheral neuropathy of the right and left upper extremities on his daily activities ranged from none to moderate.  

Private and VA treatment records dated from October 2008 to December 2010 refer to treatment for numerous disorders.  

For example, a February 2010 report from Dr. Wassel indicates that because of the Veteran's diabetes mellitus, he had complications involving peripheral neuropathy with resultant symptoms of numbness and tingling in his hands.  Dr. Wassel stated, as to a neurological examination, that the Veteran's deep tendon reflexes in his upper extremities were hypoactive.  It was noted that muscle strength in the shoulder girdle muscles was Grade IV.  

The most recent May 2011 VA diabetes mellitus examination report indicates that the Veteran reported that he had paresthesias, loss of sensation, and pain, in his bilateral hands.  As to the extremity examination, the examiner reported that the temperature and color of the Veteran's right and left upper extremities were normal.  The examiner indicated that there were no ulcers or trophic changes and that the radial pulses, respectively were normal.  The examiner stated that the biceps reflexes, triceps reflexes, brachioradialis reflexes, and finger jerk, were all 1+ in the Veteran's right and left upper extremities.  The examiner reported that the location of the nerves affected was in the fingers of both upper extremities.  The examiner stated that vibration was decreased, bilaterally, and that pin prick and light touch were normal, bilaterally.  It was noted that there were no dysthesias.  

The examiner reported, as to the motor examination, that strength was 5/5, bilaterally, with elbow flexion and extension, wrist flexion and extension, as well as with finger flexion, abduction, and thumb opposition.  The examiner reported that there was no muscle atrophy and that the Veteran's muscle tone was normal.  The diagnoses included peripheral neuropathy.  The examiner indicated that the Veteran was not currently employed and that he retired in 2008.  It was noted that he retired because of a coronary artery bypass graph, times five, and his diabetes.  

The most recent May 2011 VA neurological examination report reflects that the Veteran reported that he had numbness and a burning sensation in his right and left hands.  The examiner reported essentially the same information as to the May 2011 VA diabetes mellitus examination.  The diagnosis was peripheral neuropathy.  The examiner commented that it was less likely as not that the Veteran's peripheral neuropathy would render him unable to secure or follow a substantially gainful occupation.  The examiner indicated that the Veteran was able to perform sedentary work exerting mild to moderate force occasionally, or a negligible amount of force frequently, to lift, carry, push, pull, or otherwise move objects.  The examiner stated that sedentary work involved sitting most of the time, but might involve walking or standing for brief periods of time.  

The Board notes that the medical evidence indicates that the Veteran has peripheral neuropathy in both the right and left upper extremities, which results in pain, paresthesias, and decreased sensation.  There is no evidence, however, of muscle atrophy.  The Board therefore finds that the Veteran's peripheral neuropathy of the right and left upper extremities are primarily sensory in nature and compatible with an incomplete paralysis of the median nerve that is mild in degree.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for either extremity.  The Board finds no evidence of organic changes, such as muscle atrophy or trophic changes, which would warrant a higher rating or demonstrate more than a mild degree of incomplete paralysis of the median nerve.  

The Board concludes that the evidence does not demonstrate that the Veteran's peripheral neuropathy of the right upper extremity and the left upper extremity approximates moderate incomplete neuritis, or neuralgia, such that an increased evaluation would be warranted under Diagnostic Codes 8615 or 8715.  The evidence demonstrates that the Veteran has decreased sensation from 4 cm below the elbows and into the hands, bilaterally, and essentially normal strength in each upper extremity.  Accordingly, the Board finds that the Veteran's peripheral neuropathy of the right upper extremity and peripheral neuropathy of the left upper extremity at most approximates mild incomplete neuritis, or neuralgia of the median nerve, as contemplated by these diagnostic codes.  38 C.F.R. § 4.124a, Diagnostic Codes 8615, 8715.  

As the preponderance of the evidence is against the claim for a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity and the claim for a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity, respectively, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

IV.  Erectile Dysfunction

When a condition is not listed in the schedule, it will be permissible to rate it under a closely-related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  The Veteran's service- connected erectile dysfunction may be rated by analogy to penis deformity, with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115(b) Diagnostic Code 7522 (2011).  The Board can identify no more appropriate diagnostic code and the Veteran has not identified one.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Diagnostic Code 7522 provides a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  When the requirements for a compensable rating of a diagnostic code are not shown, a 0 percent rating is assigned. 38 C.F.R. § 4.31.  

The Board observes that recent private and VA treatment records, as well as a September 2008 VA genitourinary examination report and a May 2011 VA genitourinary examination report, all indicate that the Veteran has erectile dysfunction.  The Board observes, however, that none of the evidence of record indicates that the Veteran has a penis deformity.  

The medical evidence does not show any penile deformity.  Although there is evidence of the Veteran reporting an inability to achieve and/or maintain erections, there is essentially no evidence of any testicular or penile deformities.  Absent evidence of penile deformity, even though there is erectile dysfunction, a compensable rating is not warranted under Diagnostic Code 7522.  As the requirements for a compensable rating under Diagnostic Code 7522 are not met, a noncompensable (0 percent) rating is proper pursuant to 38 C.F.R. § 4.31.  

As the preponderance of the evidence is against a compensable rating for erectile dysfunction, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

V.  Bilateral Diabetic Retinopathy

The RO has rated the Veteran's diabetic retinopathy under Diagnostic Code 6079, which pertains to impairment of visual acuity.  Diagnostic Code 6006 is also pertinent to the analysis, and pertains to retinitis.  The Rating Schedule does not contain a specific diagnostic code for diabetic retinopathy.  However, where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  

The Board finds that 38 C.F.R. § 4.84, Diagnostic Code 6006, which pertains to retinitis, is the most closely analogous diagnostic code.  Diagnostic Codes 6000 through 6009, in chronic form, are to be rated from 10 percent to 100 percent disabling for impairment of visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84, Diagnostic Codes 6000-6009. 

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 (2008).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 or worse in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2008). 

During the pendency of the appeal, the criteria for rating eye disabilities changed.  However, because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the old criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).

VA treatment records dated from June 2007 to September 2008 show treatment for disorders including diabetes mellitus.  

A September 2008 VA eye examination report notes that the Veteran reported that he had suffered from fluctuating visual acuity when his blood sugar was not controlled.  He stated that he was not receiving treatment for his bilateral diabetic retinopathy of the eyes and that there was no history of hospitalizations, surgery, or trauma to his eyes.  The Veteran reported that he had a slight blur in his right eye and a slight blur in his left eye.  The examiner reported that there was no incapacitation due to eye disease and no history of congestive or inflammatory glaucoma.  The examiner stated that the Veteran did not have keratoconus.  As to the Veteran's right eye, his uncorrected far vision was 20/25 and his corrected far vision was 20/20.  His uncorrected near right eye vision was 20/50 with corrected near right eye vision of 20/20.  The examiner indicated that the Veteran's uncorrected far left eye vision was 20/30, with corrected far vision of 20/20.  It was noted that the Veteran's uncorrected near left eye vision was 20/50, with corrected near vision of 20/20.  The diagnosis was background diabetic retinopathy, both eyes, and mild cataracts, both eyes.  The examiner reported that the Veteran had mild effects with driving.  The examiner indicated that conjunctivitis, iritis, retinitis, scleritis, or other eyes disease, were all not currently active.  

Private and VA treatment records dated from October 2008 to December 2010 refer to treatment for numerous disorders.  

The most recent May 2011 VA eye examination report reflects that the Veteran reported that he had blurring and floaters in his right eyes.  He indicated that he would have an occasional floater in his right eye for six to eight months with no photopsia.  The Veteran indicated that he had blurring in his left eye.  The examiner reported that there was no history of hospitalizations, surgery, or trauma to the Veteran's eyes.  The examiner stated that there was also no history of an eye neoplasm or incapacitating periods due to eye disease.  The examiner reported that the Veteran's corrected distance vision was 20/20 in both eyes and that his corrected near vision was 20/30 in both eyes.  The diagnoses were non-proliferative diabetic retinopathy, both eyes, and mild cataracts, both eyes. 

The Board finds that the evidence of record does not support a compensable rating for the Veteran's service-connected bilateral diabetic retinopathy of the eyes.  Corrected visual acuity of 20/20 distance vision, or 20/30 near vision, simply does not meet the criteria for a compensable rating.  Accordingly, the Board finds that the Veteran he is not entitled to an increased (compensable) rating based on visual acuity, pain, rest requirements, or episodic incapacity. 

While a minimum rating of 10 percent is to be assigned during active pathology for some conditions, the evidence does not show that the Veteran has any active condition listed in Diagnostic Codes 6000 through 6009, that would warrant the assignment of a 10 percent rating.  38 C.F.R. § 4.84, Diagnostic Codes 6000-6009 (2011).  Accordingly, an increased (compensable) rating for bilateral diabetic retinopathy of the eyes is not warranted.  

As the preponderance of the evidence is against the claim for an increased (compensable) rating for bilateral diabetic retinopathy of the eyes, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

VI.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate each of the manifestations of the Veteran's service-connected diabetes mellitus, which is productive of the need for insulin, a restricted diet and regulation of activities, as well as peripheral neuropathy of all four extremities, the loss of use of a creative organ and visual impairment.  Because each of these manifestations are contemplated in the rating criteria, the rating criteria are adequate to evaluate the Veteran's diabetes mellitus and its manifestations and thus referral for consideration of extraschedular rating is not warranted.


ORDER

An increased rating of 40 percent, but no more, for diabetes mellitus is granted, subject to the regulations applicable to the payment of monetary benefits.  

An increase in a 20 percent rating for peripheral neuropathy of the right lower extremity is denied.  

An increase in a 20 percent rating for peripheral neuropathy of the left lower extremity is denied.  

An increase in a 10 percent rating for peripheral neuropathy of the right upper extremity is denied.  

An increase in a 10 percent rating for peripheral neuropathy of the left upper extremity is denied.  

An increased (compensable) rating for erectile dysfunction is denied.  

An increased (compensable) rating for bilateral diabetic retinopathy of the eyes is denied.  


REMAND

The remaining issue on appeal is entitlement to TDIU.  As discussed above, the Board has granted a 40 percent rating for the Veteran's service-connected diabetes mellitus.  Given these changes in the Veteran's circumstances, and to accord him due process, the RO should adjudicate the TDIU issue after the Board's decision has been implemented.  

The Veteran essentially claims that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating.  He is currently service-connected for anxiety reaction (rated 30 percent); diabetes mellitus (now rated 40 percent); peripheral neuropathy of the right lower extremity (rated 20 percent); peripheral neuropathy of the left lower extremity (rated 20 percent); peripheral neuropathy of the right upper extremity (rated 10 percent); peripheral neuropathy of the left upper extremity (rated 10 percent); erectile dysfunction (rated 0 percent); bilateral diabetic retinopathy of the eyes (rated 0 percent); irritable bowel syndrome (rated 10 percent); and for tinnitus (rated 10 percent).  Thus, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16 (a) (2011).  

The Veteran was afforded a VA diabetes mellitus examination in May 2011.  The diagnoses were type II diabetes mellitus; coronary artery disease; hypertension; diabetic retinopathy; peripheral neuropathy; and erectile dysfunction.  The examiner commented that it was less likely as not (less than 50/50 probability) that the Veteran's type II diabetes rendered him unable to secure a gainful occupation.  The examiner stated that it was her opinion that the Veteran was able to perform a job that would not interfere with his necessary treatment for his diabetes.  The examiner remarked that the Veteran's type II diabetes did not preclude him from gainful employment and that the Veteran would be able to perform a job that was sedentary and which involved sitting most of the time, but might also involve walking or standing for brief periods of time.  

The Veteran was also afforded a VA neurological examination in May 2011.  The diagnosis was peripheral neuropathy.  The examiner commented that it was less likely as not (less than 50/50 probability) that the Veteran's peripheral neuropathy would render him unable to secure or follow a substantially gainful occupation.  The examiner indicated that the Veteran was able to perform sedentary work exerting mild to moderate force occasionally, or a negligible amount of force frequently, to lift, carry, push, pull, or otherwise move objects.  The examiner stated that sedentary work involved sitting most of the time, but might involve walking or standing for brief periods of time.  

The Board observes that in a prior February 2010 report, Dr. Wassel stated that he believed the Veteran was totally unable to perform gainful employment due to his disabilities, age, and educational level.  

Further, in a February 2012 statement, a VA physician indicated that her letter was in support of the Veteran's unemployability due to his diabetes and complications related to the disease.  

The Board observes that although the Veteran was afforded VA diabetes mellitus and neurological examinations in May 2011, the examiner did not address the cumulative effect of all the Veteran's service-connected disabilities on his employability. Additionally, as discussed in more detail below, the Board observes that evidence of record raises issues of service connection for multiple disabilities which may impact the Veteran's claim for a TDIU rating.  As such, the Board has no discretion and must remand this matter to afford the Veteran a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether all of his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Further, the Board observes that the February 2010 statement from Dr. Wassel (noted above) indicates that the Veteran developed coronary artery disease as a result of his diabetes.  

The Board also notes that a May 2011 VA eye examination report relates diagnoses including mild cataracts of both eyes.  The examiner indicated that the Veteran's bilateral cataracts were at least as likely as not caused by or a result of his diabetes mellitus.  

The Board finds that the evidence of record raises the issues of entitlement to service connection for a heart disorder, hypertension, and bilateral cataracts, all to include as secondary to service-connected diabetes mellitus.  The Board notes that the Veteran's claims for service connection for such disabilities are inextricably intertwined with his claim for a TDIU rating.  Thus, a decision by the Board on the Veteran's claim for a TDIU rating would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

The Board notes that evidence of record is conflicting as to whether the Veteran's heart disorder, as well as his hypertension, are related to his service-connected diabetes mellitus.  Therefore, the Board finds that the Veteran should be afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for a heart disorder and hypertension, both to include as secondary to service-connected diabetes mellitus.  Such examinations should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate a claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided VCAA notice as to his claims for entitlement to service connection for a heart disorder, hypertension, and for bilateral cataracts, all to include as secondary to service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issues of entitlement to service connection for a heart disorder, hypertension, and bilateral cataracts, all to include as secondary to service-connected diabetes mellitus.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disorders since December 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records dated since December 2010 should be obtained.  

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed heart disorder and hypertension, both to include as secondary to service-connected diabetes mellitus.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Based on a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently heart disorders and hypertension are etiologically related to the Veteran's period of service.  The examiner should then opine as to whether the Veteran's service-connected diabetes mellitus caused or aggravated any diagnosed heart disorder and hypertension, and if so, the extent to which they are aggravated.  

All findings and conclusions must be set forth in a legible report.  

4.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable.  The claims folder must be provided to and reviewed by the examiner.  The examiner should describe current impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation. If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

All findings and conclusions must be set forth in a legible report.

5.  Then adjudicate the claims for entitlement to service connection for a heart disorder, hypertension, and bilateral cataracts, all to include as secondary to service-connected diabetes mellitus and thereafter readjudicate the TDIU claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


